Name: Commission Regulation (EEC) No 3308/89 of 31 October 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/72 Official Journal of the European Communities 1 . 11 . 89 COMMISSION REGULATION (EEC) No 3308/89 of 31 October 1989 fixing the amount of die subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European \ Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3072/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (^, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 Q, as last amended by Regulation (EEC) No 3224/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 1 November 1989.: This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 280, 29 . 9 . 1989, p. 2. 0 OJ No L 164, 24. 6. 1985, p. 11 , (4) OJ No L 294, 13 ; 10. 1989, p. 5. O OJ NÃ ³ L 167, 25. 7. 1972, p. 9. « OJ No L 197, 26. 7. 1988 , p. 10 . 0 OJ No L 266, 28. 9 . 1983, p. 1 . (1#) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . O OJ No L 288, 6. 10 . 1989, p. 17 . O OJ No L 312, 27 . 10. 1989, p. 53 . 1 . 11 . 89 Official Journal of the European Communities No L 320/73 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 11 12 1 2 3 4 1 . Gross aids (ECU) : I  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,712 21,283 21,129 21,702 21,980 22,258 2. Final aids : \ l (a) Seed harvested and processed in : \  Federal Republic of Germany \ \ l (DM) 51,59 50,59 50,24 51,61 52,27 53,12  Netherlands (Fl) 57,27 56,14 55,76 57,38 58,12 59,18  BLEU (Bfrs/Lfrs) 1 048,41 1 027,69 1 020,25 1 047,92 1 061,35 1 074,77  France (FF) 164,60 161,19 159,95 164,41 166,55 168,70  Denmark (Dkr) 193,89 190,06 188,68 193,80 196,28 198,77  Ireland ( £ Irl) 18,320 17,941 17,802 18,299 18,537 18,776  United Kingdom ( £) 13,835 13,478 13,310 13,702 13,900 13,986  Italy (Lit) 35 866 35 130 34 861 35 814 36 280 36 602  Greece (Dr) 3 434,72 3 313,73 3 233,82 3 308,32 3 359,42 3 330,32 (b) Seed harvested in Spain and \ \ Il processed : \ Il  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 073,43 3 011,26 2 985,31 3 063,90 3 106,25 3 125,28 (c) Seed harvested in Portugal and \\\ Il li processed : IIIl\\  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 281,89 4 187,80 4 142,45 4 227,64 4 273,77 4 263,89 No L 320/74 Official Journal of the European Communities 1 . II . 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period I 11 12 1 2 3 4 1 . Gross aids (ECU) : I  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,212 23,783 23,629 24,202 24,480 24,758 2. Final aids : \ I (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 57,50 56,50 . 56,14 57,51 58,17 59,03  Netherlands (Fl) 63,87 62,74 62,35 63,98 64,71 65,77  BLEU (Bfrs/Lfrs) 1 169,12 1 148,41 1 140,97 1 168,64 1 182,06 1 195,49  France (FF) 183,84 180,44 179,19 183,65 185,80 187,94  Denmark (Dkr) 216,21 212,38 211,01 216,13 218,61 221,09  Ireland ( £ Irl) 20,462 20,083 19,944 20,440 20,679 20,918  United Kingdom ( £) 15,589 15,231 15,063 15,455 15,654 15,739  Italy (Lit) 40 048 39 312 39 043 39 996 40 462 40 785  Greece (Dr) 3 883,18 3 762,19 3 682,28 3 756,79 3 807,88 3 778,78 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 455,67 3 393,50 3 367,55 3 446,14 3 488,49 3 507,52 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 761,90 4 667,81 4 622,45 4 707,65 4 753,77 4 743,89 1 . 11 . 89 Official Journal of the European Communities No L 320/75 ANNEX 111 Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 11 12 1 2 3 1 . Gross aids (ECU) :  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 29,837 29,409 29,666 30,492 30,823 2. Final aids : Il l (a) Seed harvested and processed in (') : \ l  Federal Republic of Germany (DM) 70,81 69,81 70,42 72,39 73,17  Netherlands (Fl) 78,71 77,58 78,28 80,58 81,45  BLEU (Bfrs/Lfrs) 1 440,74 1 420,07 1 432,48 1 472,36 1 488,35  France (FF) 226,90 223,49 225,47 231,91 234,46  Denmark (Dkr) 266,45 262,62 264,92 272,30 275,25  Ireland ( £ Irl) 25,253 24,874 25,094 25,811 26,095  United Kingdom ( £) 19,399 19,038 19,187 19,772 20,008  Italy (Lit) 49 414 48 678 49 108 50 489 51 044 ¢  Greece (Dr) 4 847,44 4 722,94 4 724,51 4 848,53 4 909,37 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 626,67 3 564,88 3 599,45 3 715,01 3 765,42 (c) Seed harvested in Portugal and processed : i \ I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 408,71 6 310,49 6 345,34 6 481,47 6 537,72  in another Member State (Esc) 6 245,84 6 150,12 6 184,08 6 316,76 6 371,57 3. Compensatory aids : IlIIIl||  in Spain (Pta) 3 577,93 3 515,66 3 551,19 3 666,74 3 717,16 4. Special aid : IlIIIlII  in Portugal (Esc) 6 245,84 6 150,12 6 184,08 6 316,76 6 371,57 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,054280 2,050080 2,046020 2,042670 2,042670 2,032510 Fl 2,318270 2,311670 2,305500 2,299620 2,299620 2,282870 Bfrs/Lfrs 43,156500 43,132000 43,108800 43,077400 43,077400 43,002700 FF 6,974780 6,972870 6,971830 6,970230 6,970230 6,967500 Dkr 7,998750 8,004000 8,007810 8,008480 8,008480 8,010110 £Irl 0,771921 0,772107 0,772594 0,772890 0,772890 0,775129 £ 0,696128 0,698614 0,701108 0,703320 0,703320 0,709834 Lit 1 509,80 1 513,14 1515,65 1 518,13 1 518,13 1 525,70 Dr 183,67500 186,10400 188,47600 190,78300 190,78300 195,57300 Esc 175,57400 176,07100 176,75600 177,79900 177,79900 180,80800 Pta 130,95400 131,39400 131,82100 132,18400 132,18400 133,33000